DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of an organic ion with a benzene molecular hub and methylene-(4,4’-bupyridin-1-ium) arms in the reply filed on 15 September 2022 is acknowledged.  Due to this election, a search of the following scope has been done:

    PNG
    media_image1.png
    402
    258
    media_image1.png
    Greyscale

	In this query, “Cy” is any cyclic group and “Ak” is an alkyl group.  
As a courtesy to applicants, other relevant compounds found in prior art references were applied for compact prosecution.
Information Disclosure Statement
The information disclosure statements filed 1 March 2021 are acknowledged and considered.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  the phrase “tripodal confirmation” should be “tripodal conformation”.  The definition of confirmation includes beliefs (“Confirmation definition and meaning”, https://www.dictionary.com/browse/confirmation, accessed 10 December 2022).  The definition of “conformation in organic chemistry is related to the spatial arrangement of atoms or group (“Conformation”, IUPAC Gold book, accessed 10 December 2022, last revised 2014, attached as PDF).    

    PNG
    media_image2.png
    213
    641
    media_image2.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the required structural features of the organic ion.  Neither the molecular hub nor the arms have any recited structural features.  Claim 1 only recites that the organic ion is capable of adopting a tripodal conformation.  Without any recited structural elements, the metes and bounds of the organic ion are unclear.  
Claims 4 and 5 recite the limitation that the organic ion is hexacationic hexakis[(4,4'- bipyridin-1-ium)methylene]benzene.  There is insufficient antecedent basis for this limitation in the claim because parent claim 1 does not recite any structural requirements for an organic ion.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BELCHER (Organic and Biomolecular Chemistry, 2006, 4, 781-786).  Belcher describes compounds 1a-b and 2a-b, in which the following definitions apply: the organic ion has a 2,4,6-triethylbenzene hub and either three CH2-pyridinium-pyridine arms or CH2-pyridinium-CO2-Et arms (pages 781 and 785). The counterion is Br- or [PF6]-.  Each anionic host is tripodal (abstract).  Supramolecular assemblies are shown (page 789, figure 6).  These compounds can bind ATP2- in CH3CN (abstract, page 785, column 1, second paragraph to column 2, first paragraph).  Slow evaporation is used to prepare a crystalline composition (page 784, column 1, paragraph 3). 

    PNG
    media_image3.png
    204
    208
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    167
    media_image4.png
    Greyscale



Claim(s) 1-3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DICKSON (New Journal of Chemistry, 2008, 32, 786-789).  Dickson describes compounds 2-4, in which the following definitions apply: the organic ion has a 2,4,6-triethylbenzene hub, one substituted CH2-pyridinium-pyridinium arm and two unsubstituted or substituted CH2-pyridinium arms (page 787). The counterion is [NBu4]+, tetrabutylammonium, malonate, acetate, chloride, bromide, nitrate or perrhenate (page 787, figure 1).  The anion [PF6]- is also used (page 788, column 1, last paragraph to column 2, paragraph 1; page 789, column 1, paragraph 2).  Each anionic host is tripodal (abstract).  Supramolecular assemblies are shown (pages 783-785, figures 1-6).  These compounds can bind acetate (abstract, page 787, figure 2).

    PNG
    media_image5.png
    451
    350
    media_image5.png
    Greyscale

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JO (Polymer Preprints, 2011, 5(2), 387-388).  Jo describes compounds 3-6, in which the following definitions apply: the organic ion has a 2,4,6-trimethylbenzene hub and three CH2-pyridinium-pyridinium-octyl arms (page 387). The counterion is bromide, tosylate, bis(trifluoromethane)sulfonimide, or dioctylsulfosuccinate (page 387, column 1, paragraph 5 to column 2, scheme 1).  Compounds 3-6 are tripodal (title; page 388, column 2, paragraph 3). Due to compound 3 being tripodal, compounds 4-6 are tripodal as well. 

    PNG
    media_image6.png
    311
    501
    media_image6.png
    Greyscale

Claim(s) 1 and 3 is/are rejected under TANABE (Chemistry Letters, 2008, 37(12), 1208-1209).  Tanabe describes compounds 1-3, in which the following definitions apply: the organic ion has a benzene hub and three substituted CH2-pyridinium-(3,4,5-tridodecyl)phenyl arms (page 1208). The counterions are [PF6]-, ]BF4]-, and Br-.  These compounds are tripodal (page 1209, column 1, paragraph 3).  

    PNG
    media_image7.png
    280
    377
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    147
    385
    media_image8.png
    Greyscale



Claim(s) 1 and 3 is/are rejected under TANABE (Journal of the American Chemical Society, 2012, 134, 5652-5661).  Tanabe describes compounds Py1, Py2, Py3, Pm1, Pm2, Pm3, Q1, Q2, and Q3, in which the following definitions apply: the organic ion has a benzene hub and three substituted CH2-[pyridinium, pyrimidium, or quinolinium]-phenyl arms in which the phenyl ring is (mono, di, or tri)-substituted with an O-dodecyl or N(dodecyl)2 group (page 5653, figure 2). The counterion is [PF6]- (page 5653).  Each anionic host is tripodal (title; abstract; page 5654, column 1, paragraph 2 to page 5656, column 1, paragraph 1; page 5656, table 2).  Supramolecular assemblies are shown (page 5653, figures 1).

    PNG
    media_image9.png
    662
    778
    media_image9.png
    Greyscale

Claim(s) 1, 3, 6, and 7 is/are rejected under TANABE (Chemistry Letters, 2014, 43, 184-186).  Tanabe describes compounds 1 and 2, in which the following definitions apply: the organic ion has a benzene hub and three substituted CH2-[quinolinium or pyridinium]-(3,4-di(O-dodecyl)phenyl arms (page 184). The counterion is [PF6]- (page 184).  Each anionic host is tripodal (abstract).  Supramolecular assemblies are shown (page 186, figure 4).  

    PNG
    media_image10.png
    443
    368
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    316
    375
    media_image11.png
    Greyscale

Claim(s) 1, 6, and 7 is/are rejected under TIAN (Nature Communications, 2014, 5: 5574, 1-11, cited in IDS).  Tian describes compound tripodal compound 4, in which the following definitions apply: the organic ion has a benzene hub and three substituted CH2-pyridinium-p-OMe-phenyl arms (page 2; page 3, column 1, paragraph 1, figure 2b; page 6, second paragraph). The counterion is Br- (page 2).  Supramolecular assemblies are shown (page 3, figure 2b).  The symmetry of compound 2b is DH (page 3, column 1, paragraph 1).


    PNG
    media_image12.png
    508
    386
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    550
    385
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    133
    389
    media_image14.png
    Greyscale

Conclusion
Claims 1-20 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the elected compound of a hexakis[(4,4’-bipyridin-1ium)methylene]benzene ion and hexafluorophosphate anion appears frees of the prior art of record.  JO (Polymer Preprints, 2011, 5(2), 387-388) does not teach a hexa-substituted benzene molecular hub and a hexafluorophosphate anion in combination with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699